Exhibit 10.1

AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this “Amendment”)
made as of March 31, 2009 among PNC BANK, NATIONAL ASSOCIATION (“Lender” or
“PNC”), and FRANKLIN ELECTRONIC PUBLISHERS, INC., a Pennsylvania corporation
(“Franklin Inc.”); FRANKLIN ELECTRONIC PUBLISHERS (EUROPE) LTD., a United
Kingdom corporation (“Franklin Ltd.”) and FRANKLIN ELECTRONIC PUBLISHERS
(DEUTSCHLAND) GMBH, a German corporation (“Franklin GmbH”) (Franklin Inc.,
Franklin Ltd. and Franklin GmbH are referred to herein collectively as
“Borrowers”, and individually as “Borrower”).

 

W I T N E S S E T H

A.     Lender and Borrowers have previously entered into a commercial lending
relationship in accordance with the terms and conditions of a Revolving Credit
and Security Agreement dated December 7, 2004, as amended by a First Amendment
to Revolving Credit and Security Agreement dated December 29, 2005, an Amendment
to Loan Documents dated December 22, 2006, an Amendment to Loan Documents dated
March 30, 2007, an Amendment to Loan Documents dated as of December 7, 2007,
Letter of Extension dated March 4, 2008 and Letter of Extension dated May 6,
2008, an Amendment to Revolving Loan and Security Agreement dated May 19, 2008,
an Amendment to Loan Documents dated October 31, 2008, and Amendment Revolving
Credit and Security Agreement dated December 31, 2008, as such has been further
amended, supplemented or otherwise modified from time to time (the “Agreement”)
pursuant to which Lender agreed to make certain extensions of credit to
Borrowers on a secured basis and Borrowers have agreed to repay same, all upon
the terms and subject to the conditions set forth herein;

B.     Borrowers have requested Lender and Lender has agreed to amend and waive
certain covenants and definitions as set forth in the Loan Agreement, and to
document such other amendments as have been approved by the Lender.

C.     Lender is willing to make such amendments and to make such other waivers,
upon the terms and subject to the conditions set forth below in this Amendment.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.     Capitalized terms used in this Amendment shall have the same meanings
given them in the Agreement, unless otherwise defined herein.

2.     The term “Agreement”, as defined in the preamble to the Agreement, shall
be deemed to include any amendments, supplements or other modifications made
thereto from time to time (including, without limitation, pursuant to this
Amendment).

3.     The definition of “Base Rate” is hereby amended to read as follows:

“Base Rate” shall mean the highest of (A) the Prime Rate, and (B) the sum of the
Federal Funds Open Rate plus fifty (50) basis points (.50%), and (C) the sum of
the Daily LIBOR Rate plus one hundred (100) basis points (1.0%), so long as a
Daily LIBOR Rate is offered, ascertainable and not unlawful.”



--------------------------------------------------------------------------------

4.     The definition of “Borrowing Base Certificate” is hereby deleted in its
entirety.

5.     Section 1.2 is hereby amended to include the definition of “Daily LIBOR
Rate” as follows:

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Lender by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the LIBOR Reserve Percentage.”

6.     The definition of “Eligible Inventory” is hereby deleted in its entirety.

7.     The definition of “Eligible Receivables” is hereby deleted in its
entirety.

8.     The definition of “Federal Funds Open Rate” is hereby amended to read as
follows:

“Federal Funds Open Rate” shall mean, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by the Lender (an “Alternate Source”) (or if such rate for
such day does not appear on the Bloomberg Screen BTMM (or any substitute screen)
or on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Lender at such time
(which determination shall be conclusive absent manifest error); provided
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day. The
rate of interest charged shall be adjusted as of each Business Day based on
changes in the Federal Funds Open Rate without notice to the Borrowers.”

9.     Section 1.2 is hereby amended to include the definition of “KEP” as
follows:

“KEP” shall mean, Kreutzfeldt Electronic Publishing GmbH, a corporation
organized under the laws of Germany.

10.   Section 1.2 is hereby amended to include the definition of “LIBOR Reserve
Percentage” as follows:

“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).

 

2



--------------------------------------------------------------------------------

11.   The definition of “Maximum Revolving Advance Amount” is hereby amended to
read as follows:

“Maximum Revolving Advance Amount” shall mean $8,500,000 with sublimits of
$1,500,000 for Letters of Credit, $500,000 for foreign currency borrowings and
$5,000,000 for acquisitions provided Borrowers have given evidence satisfactory
to Lender, in its sole discretion, that Funded Debt to EBITDA is less than 2.25.

12.   Section 1.2 is hereby amended to include the definition of “Minimum Margin
Request” as follows:

“Each Borrower may request an Advance, so long as at such time an Advance is
made such Borrower provide evidence to Lender of compliance with the Minimum
Margin Requirements.”

13.   Section 1.2 is hereby amended to include the definition of “Minimum Margin
Requirements” as follows:

“Any Advance made to Borrowers shall, at all times, be fully secured by all
cash, all money market accounts, all certificates of deposit and/or all similar
investment accounts held by, in the possession of, deposited with or in the
custody of the Lender, in accordance with the margin percentages set forth under
Exhibit A attached hereto. Upon Lender’s request, Borrowers shall deposit
additional cash into an account or similar investment held by the Lender in
accordance with the security requirements established herein. Borrowers’ failure
to, at all times, comply with the security requirements established herein shall
constitute an Event of Default under Section 10.5 of the Agreement.”

14.   Section 1.2 is hereby amended to include the definition of “Prime Rate” as
follows:

“Prime Rate” shall mean the rate publicly announced by the Lender from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Lender as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Lender to any particular
class or category of customers.

15.   The definition of “Receivables Advance Rate” is hereby deleted in its
entirety.

16.   The definition of “Revolving Interest Rate” is hereby substituted by the
term “Rate of Interest” in each instance in which it appears under the Agreement
and shall read as follows:

“Rate of Interest” shall mean the interest rate determined as follows:

 

3



--------------------------------------------------------------------------------

Each advance outstanding under the Note will bear interest at a rate or rates
per annum as may be selected by the Borrower from the interest rate options set
forth below (each, an “Option”):

(i) Base Rate Option. A rate of interest per annum which is at all times equal
to the Base Rate. If and when the Base Rate (or any component thereof) changes,
the rate of interest with respect to any advance to which the Base Rate Option
applies will change automatically without notice to the Borrower, effective on
the date of any such change. There are no required minimum interest periods for
advances bearing interest under the Base Rate Option.

(ii) LIBOR Option. A rate per annum equal to (A) LIBOR plus (B) two hundred
(200) basis points (2.00%), for the applicable LIBOR Interest Period.

17.   Section 2.1 is hereby amended to read as follows:

“Each Borrower may make a Minimum Margin Request for an Advance so long as at
such time a Minimum Margin Request is made such Borrower provide evidence to
Lender of compliance with the Minimum Margin Requirement, such evidence shall
include, but shall not limited to, such documents as may be requested by Lender
in form and substance reasonably satisfactory to Lender.”

18.   Section 2.12 is hereby amended to read as follows:

“2.12 Use of Proceeds Borrowers shall apply the proceeds of Advances to (i) pay
fees and expenses relating to this transaction, (ii) to provide for its working
capital needs and other reasonable needs for corporation purposes (which shall
not include the purchase of Borrower’s common stock) and (iii) provide cash
advance not to exceed $5,000,000 to be used for acquisitions provided Borrowers
have obtained Lender’s express written consent to any such acquisition and have
given evidence satisfactory to Lender, in its sole discretion , that Funded Debt
to EBITDA is less than 2.25.”

19.   Section 6.7 entitled Fixed Charge Coverage Ratio is hereby amended to read
as follows:

“6.7 Fixed Charge Coverage Ratio. Maintain at the end of each fiscal quarter, on
a rolling four-quarter basis, a minimum Fixed Charge Coverage Ratio of no less
than 1.25x to 1.0, provided however, that for the fiscal quarter ending
March 31, 2009 only, such minimum Fixed Charge Coverage Ratio shall be no less
than .60x to 1.0. The minimum Fixed Charge Coverage Ratio shall revert back to
the required 1.25x to 1.0 level for the fiscal quarter ending June 30, 2009 and
for each fiscal quarter thereafter without the necessity of entry into any
further documentation. For the quarterly testing as of March 31, 2009 only, the
EBITDA calculation shall permit the add-back of the non-cash items, provided
such non-cash items do not exceed $516,000 of KEP goodwill write-off and such
non-cash items shall not exceed $732,000 of the Roledex trademark write-off for
the fiscal quarter ending March 31, 2009. For the fiscal quarter ending
March 31, 2009, the adjusted EBITDA shall carry forward for the calculation on
each rolling quarterly basis ending June 30, 2009, September 30, 2009 and
December 31, 2009.”

 

4



--------------------------------------------------------------------------------

20.   Section 6.13 entitled Dividends is hereby substituted and replaced by
Section 7.15. Section 7.15 shall read as follows:

“7.15 Dividends. Borrowers shall not declare, pay or make any dividend or
distribution on any shares of the common stock or preferred stock of Borrowers
(including dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any common or preferred stock of
Borrowers.”

21.   Article VI is hereby amended to add the following Section 6.14:

“6.14 Repurchase Program. Lender hereby consents to Franklin Inc., to execute up
to, but not to exceed, $1,000,000 of a board approved stock repurchase plan,
provided that Franklin Inc., evidences and maintains, at all times, $3,000,000
of unencumbered liquidity of cash, cash equivalents and/or short term
investments held for less than one year, to be reported on a monthly basis and
so long as no Event of Default or Default shall have occurred. If Franklin Inc.
executes a board approved stock repurchase plan, it shall do so in accordance
with the Safe Harbor Provisions of SEC Rule 10b-18 of the Exchange Act and
provide evidence of such compliance in the form of a legal opinion, provided by
its SEC legal counsel, which such legal opinion shall be in form and substance
reasonably satisfactory to the Lender.

22.   Section 9.2 is hereby amended to read as follows:

“9.2 Schedules. Deliver to Lender on a quarterly basis (a) accounts receivable
ageings and (b) Inventory reports. In addition, Borrowers will deliver to Lender
at such intervals as Lender may require: (i) confirmatory assignment schedules,
(ii) copies of Customer’s invoices, (iii) evidence of shipment or delivery, and
(iv) such further schedules, documents and/or information regarding the
Collateral as Lender may require including, without limitation, trial balances
and test verifications. Lender shall have the right to confirm and verify all
Receivables by any manner and through any medium it considers advisable and do
whatever it may deem reasonably necessary to protect its interests hereunder.
The items to be provided under this Section are to be in form satisfactory to
Lender and executed by Borrowers and delivered to Lender from time to time
solely for Lender’s convenience in maintaining records of the Collateral, and
such Borrower’s failure to deliver any of such items to Lender shall not affect,
terminate, modify or otherwise limit Lender’s Lien with respect to the
Collateral.

23.   Waiver of Section 10.9:

The Lender hereby waives any Event of Default caused by the bankrupt or
insolvent status of KEP, a subsidiary of Franklin Inc.

 

5



--------------------------------------------------------------------------------

24.   Representations. In order to induce Lender to enter into this Amendment,
each Borrower hereby represents and warrants to Lender that:

(a) no Event of Default, or any event which, with the giving of notice, the
lapse of time, or both or the occurrence of any other condition, would
constitute an Event of Default, has occurred and is continuing;

(b) the Agreement, Revolving Credit Note and each of the Other Documents, after
giving effect to this Amendment and the transactions contemplated hereby,
continue to be in fully force and effect and to constitute the legal, valid and
binding obligations of each Borrower that is a party thereto, enforceable
against each Borrower in accordance with their respective terms;

(c) the representations and warranties made by each Borrower in or pursuant to
the Agreement or any Other Document, or which are contained in any certificate,
document or financial or other statement furnished at any time under or in
connection herewith or therewith, are each true and correct in all material
respects on and as of the date hereof as though made as of such date;

(d) except as set forth in the amendment to the Franklin Inc. bylaws, as such
amendment appears in the Franklin Inc. Form 8-K filed with the United States
Security and Exchange Commission as of February 24, 2009, no Company has amended
its Certificate of Incorporation, Bylaws or other governing documents subsequent
to December 7, 2004.

25.   Conditions Precedent. This Amendment shall become effective upon the
satisfaction of the following conditions:

(a) Lender shall have received a copy of this Amendment, duly executed and
delivered on behalf of each Borrower;

(b) Lender shall have received a copy of the resolutions of the Board of
Directors of each Borrower authorizing the execution, delivery and performance
of this Amendment and the Agreement as amended hereby (including, without
limitation, the borrowings provided for herein) certified by the Secretary or an
Assistant Secretary of such Borrower, as of the date of this Amendment, which
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of this Amendment;

(c) Lender shall have received a certificate of the Secretary or an Assistant
Secretary of each Borrower, dated the date of this Amendment, as to the
incumbency and signature of each officer signing this Amendment and any other
certificate or other document to be delivered pursuant hereto, together with
evidence of the incumbency of such Secretary or Assistant Secretary; and

(d) Borrowers shall pay to Lender, simultaneously with the execution of this
Amendment by Borrowers, an amendment fee equal to $2,000; and

 

6



--------------------------------------------------------------------------------

(e) the Borrowers shall have paid all expenses of Lender, including, without
limitation, reasonable counsel fees, in connection with the preparation,
execution and delivery of this Amendment and all other documents and instruments
to be executed and delivered pursuant hereto or in connection herewith, and the
transactions contemplated hereby.

26.   Inconsistency. This Amendment is deemed incorporated into the Agreement.
To the extent that any terms or provision of this Amendment is or may be deemed
expressly inconsistent with any term or provision in the Agreement, the terms
and provisions hereof shall control.

27.   Counterparts. This Amendment may be executed in several counterparts, each
of which, when executed and delivered, shall be deemed an original, and all of
which together shall constitute one agreement.

28.   New Jersey Law. This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New Jersey, without
giving effect to principles of conflicts law.

29.   Enforceability. Except as amended and otherwise modified by this
Amendment, the Agreement and the Other Documents shall remain in full force and
effect in accordance with their respective terms.

30.   Successors and Assigns. This Amendment will be binding upon and inure to
the benefit of the Borrowers and the Lender and their respective heirs,
executors administrators, successors and assigns.

31.   Amendment. Except as amended hereby, the terms and provisions of the
Agreement remain uncharged and in full force and effect. Except as expressly
provided herein, this Amendment shall be not constitute an amendment, waiver,
consent or release with respect to any provision of the Agreement, a waiver of
any default or Event of Default thereunder, or a waiver reserved). THE BORROWERS
IRREVOCABLY WAIVE ANY AND ALL RIGHTS THE BORROWERS MAY HAVE TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AMENDMENT OR
THE AGREEMENT AND ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS AMENDMENT OR
THE AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY SUCH DOCUMENTS. THE
BORROWERS ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING ABOUT VOLUNTARY.

32.   Headings. The headings as used in this Amendment are inserted solely for
convenience of reference and shall not constitute a part of this Amendment nor
affect its meaning, construction or effect.

33.   No Defense to Payment. Borrowers waive and forever release and discharge
Lender, its officers, agents and employees, successors and assigns from any and
all claims, actions, causes of action, suits, counterclaims, set-offs, rights
and defenses against Lender (its officers, directors, agents and employees,
successors and assigns), which Borrowers its successors or assigns have or
hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever up to and including the date of this Amendment; and
Borrowers represent and warrant to Lender that Borrowers have no defenses to the
repayment of any or all of the Obligations and has no claims, rights of set-off
or causes of action against Lender.

 

7



--------------------------------------------------------------------------------

    FRANKLIN ELECTRONIC PUBLISHERS, INC. ATTEST:     /s/ Barbara Anderson    
By:   /s/ Frank A. Musto     Name:   Frank A. Musto

 

 

    FRANKLIN ELECTRONIC PUBLISHERS (EUROPE) LTD. ATTEST:     /s/ Barbara
Anderson     By:   /s/ Frank A. Musto     Name:   Frank A. Musto

 

 

    FRANKLIN ELECTRONIC PUBLISHERS (DEUTSCHLAND) GMBH ATTEST:     /s/ Barbara
Anderson     By:   /s/ Frank A. Musto     Name:   Frank A. Musto

 

 

            PNC BANK, NATIONAL ASSOCIATION                 By:   /s/ Lori S.
Franzon             Name:   Lori S. Franzon, V.P.

 

8



--------------------------------------------------------------------------------

EXHIBIT A

MAXIMUM MARGINS AGAINST THE MARKET VALUE OF NEGOTIABLE COLLATERAL

 

 

(a)    Cash or savings accounts at PNC                                    100%
(b)    PNC Certificates of Deposit                                    100%

 

9